Citation Nr: 1437413	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  13-18 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for lung cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Cousin


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.  He died in June 2013, and the appellant has substituted herself in the Veteran's place in her capacity as the surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2011 and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appellant testified before the Board at a July 2014 videoconference.  A transcript of that hearing is associated with the record.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An August 2007 rating decision denied a claim for service connection for PTSD, finding that there was no evidence of a confirmed stressor in service and no current diagnosis of PTSD that met the diagnostic criteria; the Veteran did not file a timely appeal to the rating decision and it became final.

2.  The evidence associated with the claims file subsequent to the August 2007 rating decision denying service connection for an acquired psychiatric disorder is cumulative and does not relate to an unestablished fact necessary to substantiate the claim, and thus does not raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.  

3.  The evidence does not establish that the Veteran was exposed to toxic herbicide agents in service while serving in Thailand.

4.  The Veteran did not have lung cancer that is etiologically related to service, or to toxic herbicide exposure.  


CONCLUSIONS OF LAW

1.  The August 2007 rating decision that denied service connection for PTSD became final, and is the last final denial of this claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b)-(c), 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the August 2007 rating decision is not new and material to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for lung cancer have not been met, nor may service incurrence be presumed due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The VA fulfilled this duty to notify in a June 2012 letter to the Veteran.

Kent v. Nicholson, 20 Vet. App. 1 (2006), held that in a claim to reopen a previously finally denied claim, VA must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  The VA fulfilled this duty to notify in March 2011 and July 2011 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA records and the Veteran's statements.

The Board notes that the Veteran was not provided a VA examination regarding the issue of entitlement to service connection for lung cancer.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

The Board notes that the Veteran did not provide evidence establishing that he sought treatment for lung cancer during active duty service.  As discussed below, the Veteran also did not provide evidence that he was exposed to Agent Orange during his active duty service.  Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran's lung cancer was associated with his active duty service.  Several standards of McLendon are not met in this case.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Also, 38 C.F.R. 3.103(c)(2) requires that the person who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the July 2014 Board hearing, the hearing officer complied with these requirements.  Importantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearings.  As such, the Board finds that, consistent with Bryant, the hearing officer complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the appellant's hearing was harmless.  

Notably, the appellant has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the appellant in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Applications to Reopen

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the last final August 2007 rating decision included service treatment records, post-service VA treatment records and statements of the Veteran.  The evidence showed psychiatric treatment and notations of PTSD.  However, there was no formal diagnosis of PTSD based on the DSM criteria.  Further, the Joint Services Records Research Center (JSRRC) made a formal finding of a lack of information required to corroborate stressors associated with the claim for PTSD.  Accordingly, there was no evidence showing a link between any currently diagnosed psychiatric disability and the Veteran's active duty service.

Evidence added to the record since the time of the last final denial includes additional post-service medical treatment records, statements of the Veteran and testimony of the appellant.  This evidence does not show a formal diagnosis of PTSD based on the DSM criteria or a link between the Veteran's active duty service and any current diagnosis.  Again, the JSRRC made a formal finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  The evidence added to the record since the previous August 2007 denial does not constitute new and material evidence.

Although the evidence is new, in that it was not associated with the claims file prior to the last final denial, it is not material because it does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of establishing the claim.  The new evidence simply confirms notations of PTSD without a formal diagnosis (which was never in dispute).  The question is whether there is a formal diagnosis of an acquired psychiatric disability and if so whether it is at least as likely as not related to service.

The Board also notes that, since the time of the last final denial, the U.S. Court of Appeals for Veterans Claims has held that a claim for a single psychiatric disorder should include all psychiatric disorders that are raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the Board notes that in a July 2014 hearing, the appellant testified that she believed her husband had been diagnosed with other psychiatric disorders including clinical depression, the records since the last final denial of this claim do not reflect any psychiatric diagnosis other than PTSD.  Therefore, although evidence indicating a diagnosis of a separate psychiatric disorder might have been sufficient to reopen the claim, such evidence has not been presented here.  

Accordingly, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the application to reopen a previously denied claim for service connection for an acquired psychiatric disorder is denied.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); lung cancer is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected even though there is no record of such disease during service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307(d),(e); 3.309(e).  The diseases that are related to herbicide exposure, as relevant to this appeal, include respiratory cancers.  38 C.F.R. § 3.309(e).  

For cases involving herbicide exposure, a Veteran shall be presumed to have been exposed to an herbicide agent where the evidence can establish that the Veteran served on active duty in one of a few specific locations.  38 C.F.R. § 3.307.  Most commonly, these presumptions apply to Veterans who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii).  

However, exposure to such herbicides is also presumed for Veterans who served in specific units along the Korean DMZ from April 1968 to August 1971 and, as is relevant here, for Veterans in specific specialties at certain Royal Thai Air Force Bases (RTAFBs) during the Vietnam War.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, lung cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).

The procedures for establishing exposure to herbicides for Veterans stationed in Thailand during the Vietnam War is set forth in the VA Adjudication Procedures Manual (M21-1MR), Part IV.ii.2.C.10.q (August 15, 2014).  Under this section, as is relevant here, exposure will be conceded for Veterans who served with the U.S. Air Force in a position which required duty on the air base perimeter (to include security police, dog handlers, etc.).  Exposure will also be conceded for any U.S. Army Veteran who served with a military police (MP) unit, or with a military police occupational specialty, on the RTAFBs in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang.  If the evidence does not indicate that a veteran served on a RTAFB in such a capacity, a "Memorandum of Record" will be incorporated into the claims file, which details the use of tactical herbicides in Thailand during the Vietnam War.

In this case, the Board determines that service connection is not warranted on a presumptive basis, as exposure to toxic herbicides cannot be conceded.  As an initial matter, the above described Memorandum of Record that is published by VA addressing "Herbicide use in Thailand during the Vietnam Era" was placed in the record in May 2013 and addresses many salient points.  Specifically, the VA Compensation Service has compiled a list of 71 sites outside the Republic of Vietnam where toxic herbicides were used, tested and stored.  However, only limited testing of tactical herbicides was conducted in Thailand, and all such testing was conducted by or under the direction of the U.S. Army Chemical Corps, Fort Detrick, Maryland.  Moreover, while the list does not include routine base maintenance activities, such as range management, brush clearing, weed killing, etc., these vegetation control activities were conducted by the Base Civil Engineer and involved the use of commercial herbicides approved by the Armed Forces Pest Control Board. 

Additionally, according to this Memorandum, "other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand."  It is important for the appellant to understand that such a fact is critically important in her case, providing highly probative factual evidence against this claim. 

While there were some indications that commercial herbicides were frequently used for vegetation control, "such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer."  Nevertheless, the Memorandum did acknowledge that unless the claim is inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim, VA should send a request to the Joint Services Records and Research Center (JSRRC) for any information that this organization can provide to corroborate the Veteran's claimed exposure. 

In accordance with this Memorandum, the Veteran's claim was forwarded to the JSRRC with an explanation of his assertions regarding exposure.  In July 2012, the JSRRC responded that the Veteran's Unit records show that his MOS would not have exposed him to the base perimeter, nor did his personnel file indicate that he performed any duties that would have exposed him to the base perimeter. 

The Veteran was not in a military specialty which required duty on the air base perimeter (to include security police, dog handlers, etc.).  Moreover, there is insufficient evidence for the Board to conclude that the Veteran would have any reason to be at the perimeter of Korat RTAFB at any point.  Namely, none of his personnel evaluations indicated that this was part of his duties. 

A detailed review of this record, very unfortunately, provides highly probative factual evidence against a finding that he was ever near the fenced-perimeters of the military bases in Thailand.

A Veteran's lay statements regarding non-medical evidence must be weighed against other evidence, including the absence of military records supporting the Veteran's lay assertions.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).  As the Veteran and the appellant provided no objective evidence of service on the perimeter of the military base in Thailand, toxic herbicide exposure is not conceded, and service connection may not be granted on this basis.

While service connection has not been established on a presumptive basis, the Veteran may nevertheless establish service connection for lung cancer with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  However, service connection is also not warranted on this basis.  

First, the Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis related to lung cancer while in service.  Significantly, the Veteran's separation physical examination evaluates the Veteran as clinically normal.  Next, the post-service evidence does not reflect symptoms related to lung cancer until at least 40 years after the Veteran left active duty service.  Moreover, neither the Veteran nor the appellant has asserted that such symptoms have existed since active duty.  Therefore, service connection is not warranted based on continuity of symptoms.  

Additionally, the Board finds that the weight of the competent evidence does not attribute the Veteran's lung cancer to active duty or to toxic herbicide exposure, despite the contentions to the contrary.  Specifically, there is no competent medical evidence indicating that the Veteran's lung cancer was related to his active duty or to his herbicide exposure in particular, and no treating physician, of record, has opined that such a relationship exists.

In considering this claim, the Board has considered the statements made by the Veteran and the appellant in relating his lung cancer to his active service and specifically to his herbicide exposure.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In this case, however, the Veteran and the appellant are not competent to provide testimony regarding the etiology of lung cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Because lung cancer is not diagnosed by unique and identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's lung cancer are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD is denied.

Service connection for lung cancer, to include as due to herbicide exposure, is denied.




____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


